IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            May 28, 2009

                                     No. 08-50984                      Charles R. Fulbruge III
                                   Summary Calendar                            Clerk



UNITED STATES OF AMERICA

                                                   Plaintiff-Appellee
v.

LOUIS B WATSON; CYNTHIA WATSON

                                                   Defendants-Appellants

v.

CHASE MORTGAGE SERVICES, INC.

                                                   Defendant-Appellee


                   Appeal from the United States District Court
                        for the Western District of Texas


Before HIGGINBOTHAM, BARKSDALE, and ELROD, Circuit Judges.
PER CURIAM:*
       Treating this “petition for writ of prohibition” and “assertion of rights” as
an appeal from summary judgment, we affirm the judgment of the district court.
The appellants provide no support for their assertions that the district court



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                  No. 08-50984

lacked jurisdiction, that the district judge should have recused, or that they have
any other factual or legal basis for relief. AFFIRMED.




                                        2